                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                      Case No.17-cv-07305-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER DENYING WITHOUT
                                                  v.                                       PREJUDICE STIPULATED
                                  10
                                                                                           PROTECTIVE ORDER
                                  11     APPLE INC.,
                                                                                           Re: Dkt. No. 83
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On April 16, 2019, the parties filed a stipulation and proposed protective order, which was

                                  14   referred to the undersigned magistrate judge for review. Dkt. Nos. 83, 42.

                                  15           The Court appreciates that the parties have cooperated on a proposed form of order to

                                  16   govern the use and exchange of confidential information in this case. However, some of the

                                  17   proposed protective order provisions appear to be inconsistent with the Civil Local Rules,

                                  18   guidelines, and other policies of this Court. Other proposed provisions are ambiguous and require

                                  19   clarification.

                                  20           The Court denies the proposed protective order without prejudice. The Court outlines its

                                  21   concerns below and invites the parties to submit a revised proposed protective order.

                                  22           1. Definitions:

                                  23           The proposed order’s definition of “Court” in paragraph 1.b does not clearly include any

                                  24   judge to whom motions or discrete proceedings (such as discovery disputes or settlement

                                  25   conferences) may be referred, short of assignment of the entire “Proceeding” (as that term has

                                  26   been defined by the parties). An appropriate definition of “Court” would be: “the United States

                                  27   District Court for the Northern District of California and its personnel.” See, e.g., Model Order

                                  28
                                   1   ¶ 7.2(d).1

                                   2           2. Ambiguous provisions:

                                   3           a.        The second sentence of paragraph 6 of the proposed order states: “The Parties may

                                   4   agree that the case name and number are to be part of the ‘Confidential’ designation.” It is not

                                   5   clear to which case name or number the parties refer. Case names and numbers are generally part

                                   6   of the public record and therefore are not likely to be entitled to confidential treatment or

                                   7   protection such as sealing under Civil Local Rule 79-5. The parties may wish to omit or clarify

                                   8   this provision.

                                   9           b.        The term “non-Designating Party” as used in paragraph 17 is ambiguous, as it

                                  10   might be read to include any party not expressly subject to the terms of the proposed order. The

                                  11   parties may wish to use “Receiving Party” (a defined term) instead, or further clarify this

                                  12   provision.
Northern District of California
 United States District Court




                                  13           3. Dispute resolution provisions:

                                  14                a. Any challenges to confidentiality designations or to the clawback of inadvertently

                                  15   produced privileged material are subject to the Court’s discovery dispute procedures described in

                                  16   Judge DeMarchi’s Standing Order for Civil Cases, available at https://cand.uscourts.gov/

                                  17   vkdorders. The proposed protective order should so state. The deadlines for initially conferring

                                  18   about challenges to designation objections as described in lines 5-12 on page 6 of the proposed

                                  19   order, which also appear in paragraph 6.2 of the Model Order, need not be modified. However,

                                  20   the deadlines described in lines 12-19 on page 6 of the proposed order, which also appear in

                                  21   paragraph 6.3 of the Model Order, should be modified to conform to the provisions of paragraphs

                                  22   4.b and 4.c on pages 2–3 of the Standing Order.

                                  23                b. Paragraph 14 of the proposed order describes the obligations of non-parties who

                                  24   designate information as “Confidential” in the course of this action, but neglects to address any

                                  25   protections available to such non-parties. The proposed protective order should state that the

                                  26
                                  27   1
                                        All references to the Model Order are to the “Stipulated Protective Order for Standard
                                  28   Litigation,” available on the Court’s website at https://cand.uscourts.gov/model-protective-orders.

                                                                                          2
                                   1   discovery dispute procedures described in Judge DeMarchi’s Standing Order for Civil Cases apply

                                   2   equally to non-parties required to produce information or documents in this case. The proposed

                                   3   order should also include provisions and procedures similar to those in paragraph 9(a)-(c) of the

                                   4   Model Order to protect the interests of non-parties whose documents or information may be the

                                   5   subject of discovery in this case.

                                   6          4. Retention of jurisdiction:

                                   7          Paragraphs 22 and 23 of the proposed order provide for the Court’s retention of

                                   8   jurisdiction to enforce, modify, reconsider, or otherwise rule over issues arising out of the

                                   9   proposed order. The Court generally does not retain such jurisdiction for this purpose following

                                  10   termination of the action.

                                  11          The parties may either submit a revised proposed protective order that addresses the

                                  12   concerns noted above, or they may submit a joint discovery dispute letter in accordance with
Northern District of California
 United States District Court




                                  13   Judge DeMarchi’s Standing Order for Civil Cases (in lieu of a noticed motion) that explains why

                                  14   the current proposed provisions should be adopted, notwithstanding the Court’s concerns.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 22, 2019

                                  17

                                  18
                                                                                                     VIRGINIA K. DEMARCHI
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
